His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is an action for damages which plaintiff claims to have received by being run into by defendant’s automobile.
The testimony of plaintiff and of one disinterested witness, is that whilst crossing the street plaintiff was knocked down by defendant’s automobile, then proceeding along the wrong' order of the roadway.
The defendant, whose testimony stands alone, declares that plaintiff slipped and fell before the oncoming auto*211mobile, which defendant (owing to its slow rate of speed)’ was able to stop, and did stop, within a few feet of plaintiff and without touching him.
Opinion and decree, November 6th, 1916.
The trial Judge áccepted the testimony of plaintiff and his witness, as against the uncorroborated testimony of the defendant; and as we see nothing in the record to point out any manifest error in his finding, we must affirm it.
Judgment affirmed.